Citation Nr: 1307087	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  12-03 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for arthritis of the wrists.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to April 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision, by the Atlanta, Georgia RO, which denied the Veteran's attempt to reopen his claims of entitlement to service connection for a low back disorder and service connection for a right knee disorder; that rating action also denied service connection for bilateral wrist arthritis.  

On January 15, 2013, the Veteran appeared at the Atlanta RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).  

(The decision below addresses the applications to reopen previously denied claims.  The underlying issues of entitlement to service connection are addressed in the remand that follows the decision.)  



FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO denied service connection for a low back disorder; the Veteran did not appeal. 

2.  The evidence associated with the record since the July 2008 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record.  When considered with previously filed evidence, the new evidence tends to support the claim in a manner not previously shown

3.  A November 2008 rating decision denied service connection for a right knee disorder, finding that new and material evidence had not been received to reopen a previously denied claim; the Veteran did not appeal.  

4.  The evidence received since the RO's November 2008 rating decision is new and, when considered with previously filed evidence, tends to support the claim in a manner not previously shown.  


CONCLUSIONS OF LAW

1.  Evidence received since the final July 2008 rating decision is new and material; the Veteran's claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2012).  

2.  Evidence received since the final November 2008 rating decision is new and material; the Veteran's claim of entitlement to service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The records in this case indicate that the Veteran served on active duty from May 1955 to April 1957.  Regardless of multiple search requests, the RO has not been able to locate any service treatment records (STRs) for the Veteran, and the records are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  If STRs are presumed destroyed, the Board has a heightened obligation to explain its findings and conclusions and consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran's initial claim for service connection for a right knee disorder (VA Form 21-526) was received in August 1992.  In conjunction with his claim, the Veteran was afforded a VA examination in October 1992.  The Veteran reported being on top of a tank in 1956 in Germany; he noted that it was very icy.  The Veteran related that the vibrations of the tank caused him to fall off the tank, and he struck his right knee.  The Veteran indicated that he was taken to the hospital and was hospitalized for 7 days.  He reported that he had had aching in the right knee since the injury.  He reported stiffness in the right knee after sitting for a long period of time, and he has to limp for a while until the knee warms up enough so that he can walk.  Following an evaluation of the right knee, the pertinent diagnosis was residual right knee injury.  

By a rating action in July 1993, the RO denied the claim of service connection for a right knee disorder.  The RO concluded that there was no evidence to show a chronic knee disability from an injury that was incurred while the Veteran was on active duty.  The Veteran was informed of this decision and of his appellate and procedural rights by letter dated in July 1993.  He did not appeal that decision.  

Received in November 2007 was a request to reopen the claim for service connection for a right knee disorder; the Veteran was also seeking a claim for service connection for a low back disorder.  Submitted in support of the claim were VA treatment reports dated from March to May 2008.  The records show that the Veteran was seen at the emergency room in March 2008 with complaints of chest pain; it was noted that he had a past medical history for right knee pain.  Past medical history also included complaints of back pain.  A primary care note in April 2008 reflects an assessment of right knee pain controlled with the prescribed medications.  

By a rating action in July 2008, the RO denied the request to reopen the claim for service connection for a right knee disorder; it was determined that the new evidence did not show a current right knee condition that may be related to military service.  Therefore, it was determined that the evidence was cumulative and the claim was not reopened.  That rating action also denied service connection for a low back disorder based on a finding that the Veteran failed to provide evidence to show that a low back disorder currently exists and may be related to military service.  The Veteran did not perfect an appeal of that decision.  

Later in July 2008, the Veteran again filed a claim for service connection for a right knee disorder (VA Form 21-526).  Submitted in support of the claim were VA progress notes dated from March to September 2008, which reflected past medical history of right knee pain and low back pain.  

By a rating action in November 2008, the RO denied the request to reopen the claim for service connection for a right knee disorder; it was determined that the new evidence did not contain any evidence showing that the Veteran has been diagnosed with a right knee problem that was related to military service.  The Veteran did not perfect an appeal of that decision.  

Received in September 2010 was a request to reopen the claims of entitlement to service connection for a right knee disorder and a low back disorder (VA Form 21-526); the Veteran also claimed service connection for arthritis of both wrists.  Submitted in support of the claim was a VA progress note, dated in September 2010, indicating that the Veteran was seen at a rheumatology clinic with complaints of chronic right knee pain after suffering an injury during service.  Following an evaluation, the Veteran was diagnosed with right knee pain consistent with osteoarthritis; he was also diagnosed with left wrist pain consistent with osteoarthritis.  

Received in November 2010 was a copy of a photograph of a group of soldiers sitting on top of a tank; the Veteran was identified as being included in the group.  

Received in August 2011 were treatment reports from Kaiser Permanente, dated from May 2005 to May 2006.  These records show that the Veteran received ongoing clinical attention for symptoms of generalized osteoarthritis.  During a clinical visit in May 2005, the Veteran reported being blown off a tank and landing on his right knee during the Korean War.  At that time, he declined aspiration of the knee.  He stated that he had had pain in the right knee off and on over the years.  The Veteran also reported having bone spurs in his spine with lower back pain.  He also complained of pain on the dorsum of the wrists with mild tenderness.  The pertinent diagnoses were generalized osteoarthritis; generalized arthritis in the neck, thoracic spine and lumbosacral spine; lumbar radiculopathy; and bilateral carpal tunnel syndrome, status post bilateral decompression.  A follow-up note in May 2006 reflects diagnoses of spondylosis of lumbosacral joint without myelopathy, and bilateral carpal tunnel syndrome.  

Received in September 2011 were VA progress notes dated from April 2009 to August 2011.  During a clinical visit in July 2011, it was noted that the Veteran was brought in for an acute visit due to concerns expressed recently in rheumatology concerning his mood.  The Veteran reported that he originally injured his right knee while stationed in Germany during the Korean War era; he stated that a bomb exploded near him while he was trying to load a gas tank, causing him to fly into the air and landing on his knees on the tank.  He was kept behind the lines for awhile to heal but otherwise received no further treatment.  Following a physical examination, the reported diagnosis was osteoarthritis and gouty arthritis, involving multiple sites with possible degenerative cartilage tear in the right knee.  

Of record is a formal finding of unavailability of service medical records, dated in December 2011.  In that memorandum, the RO determined that the service treatment records were unavailable for review for active duty Army service from May 13, 1955 to April 25, 1957.  It was noted that all procedures to obtain the service records for the Veteran had been followed.  Evidence of written and telephonic efforts to obtain the records was in the file.  All efforts to obtain the needed information had been exhausted.  

Received in February 2012 were VA treatment records dated from May 2010 to October 2011.  An x-ray study of the right knee, performed in May 2010, revealed moderate degenerative change of the right knee, small suprapatellar joint effusion, and atherosclerotic vascular calcification.  Report of an x-ray study of the wrists, also dated in May 2010, revealed findings consistent with rather advanced degenerative osteoarthritis involving the radiocarpal joint, intercarpal joints and first carpal metacarpal joints.  

At his personal hearing in January 2013, the Veteran indicated that he was attached to the 14th Armored Cavalry and they were responsible for patrolling the border.  The Veteran explained that he was driving a truck with supplies and one of the tanks ran out of gas; he was refueling the tank when he slipped and fell off the tank injuring his right knee and wrists.  The Veteran indicated that he was taken off the truck and placed in a wait area; he was then taken back to the post where he stayed for three days.  The Veteran indicated that he sought treatment within a month after service.  The Veteran related that he noticed problems with his wrists after he left military service.  The Veteran reported that he started getting treatment for his wrists when he moved to Atlanta in 1970/1971; he stated that his doctor told him that he injured his wrists the same time as the knee.  The Veteran testified that the back injury occurred at the same time as the injuries to his wrists and right knee; he stated that he only received treatment for his back when he moved to Atlanta.  The Veteran related that the doctor has told him that the pain in his back was coming from the right knee because of arthritis.  

The Veteran's claim for service connection for a back disorder has been considered and denied.  In the July 2008 rating decision, the RO denied service connection for a low back disorder, based on a finding that the Veteran failed to provide evidence to show that a low back disorder currently exists and may be related to military service.  The Veteran did not perfect an appeal of that decision.  

Because the Veteran did not appeal the July 2008 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provide that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The evidence received after July 2008 is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

With respect to the Veteran's application to reopen his previously denied service connection claim for a low back disability, the Board notes that the evidence that was of record in July 2008 did not show that the Veteran had a current low back disability that was related to military service.  In the instant case, the additional evidence includes current diagnoses of spondyloarthrosis, generalized, and spondylosis of the lumbosacral joint without myelopathy, and left lumbar radiculopathy.  This evidence establishes diagnosis of a back disorder not shown in July 2008.  Moreover, the newly submitted evidence suggests that the Veteran's current low back disability could be attributed to active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App.  at 513.  Thus, the Board finds that the evidence submitted since July 2008 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, raising a reasonable possibility of substantiating it.  Because new and material evidence has been submitted, the Board finds that the previously denied claim of service connection for a low back disorder is reopened.  

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a low back disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The analysis of the right knee application is similar.  Among the newly submitted treatment records following the November 2008 denial was a VA rheumatology note dated in September 2010, reflecting a diagnosis of osteoarthritis of the right knee.  That report also noted that the Veteran had a history of chronic right knee pain after suffering a right knee injury during service.  

This record, which was added to the claim file after the November 2008 rating decision, specifically addresses a current knee disability and references an in-service incident.  Because this record addresses the elements that were the basis of the November 2008 denial, new and material evidence has been submitted to reopen the Veteran's claim.  The appeal to this extent is granted.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156.  

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened; to this limited extent, the appeal of this issue is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened; to this limited extent, the appeal of this issue is granted.  


REMAND

With respect to the low back, right knee, and bilateral wrists, the Board finds that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

Having determined that the Veteran's claims of entitlement to service connection for a low back disorder and right knee disorder are reopened, VA has a duty to assist the Veteran in the development of evidence pertinent to his claims under 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  

The Board acknowledges that the Veteran's service treatment records are unavailable and that when a Veteran's complete claims file, including all of his service treatment records are unavailable through no fault of his own, VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

In this regard, the Board notes that the Veteran has not yet been afforded VA examinations regarding his claims of entitlement to service connection for a back disorder, a right knee disorder, and arthritis of the wrists, in order to determine whether those claimed disabilities are related to military service.  In this regard, the Board notes that the Veteran contends that he sustained injuries to his right knee, his back and both wrists when he fell off a tank in Germany in 1956.  The Veteran also contends that he has had continuity of symptomatology due to arthritis in the years following active service.  The Board notes that the medical evidence contains current diagnoses of moderate degenerative change of the right knee, spondyloarthrosis of the lumbosacral spine, and bilateral carpal tunnel syndrome; however, the record is unclear whether the Veteran's disabilities are related causally or etiologically to active service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claims of entitlement to service connection.  
Accordingly, the Board finds that the Veteran should be afforded appropriate VA examinations in order to determine the nature and etiology of the Veteran's claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should obtain the names and addresses of all medical care providers, VA as well as non-VA, who have treated the Veteran for his claimed low back, right knee and bilateral wrists since his separation from service.  After securing the necessary release(s), the AOJ should obtain these records.  If the records are not available, a notation to that effect should be placed in the claims file and the Veteran notified.  He should be given opportunity to secure any outstanding records.

2.  The Veteran should be scheduled for a VA examination to determine the nature and likely etiology of his current wrist, low back, and right knee disorders.  The claims file must be provided to and reviewed by the examiner(s) in conjunction with the examination.  All necessary tests and studies deemed necessary should be performed.  Following completion of the examination and review of the claims file, the examiner(s) must: 

(a) Identify (by clinical diagnosis) each of the Veteran's wrist, back and right knee disorders.  X-rays should be taken to determine whether he has arthritis of any of these joints.

(b) As to each diagnosed disability, indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's active duty service, including the injury claimed to have occurred due to a fall in 1956.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report(s).  The medical reasons for accepting or rejecting the Veteran's report of continuity of symptoms since service should be set forth in detail.  

If any examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by any examiner be undertaken so that a definite opinion can be obtained.)

3.  After the medical opinion evidence is furnished, the report(s) should be reviewed by the AOJ to ensure that each is in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC).  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


